Herbert, J-
1. Where a person charged with the offense of operating a motor vehicle while under the influence of intoxicating liquor, contrary to the provisions of a municipal ordinance, voluntarily submits to a “Har-ger drunkometer test,” during a 15-min-ute investigation at police headquarters, in the absence of any coercion and after being informed that the test is voluntary and that he is not required to answer any questions, there exists no deprivation of rights under the Fifth, Sixth and Four*115teenth Amendments to the Constitution of the United States or Section 10, Article I of the Constitution of Ohio.
2. Where law enforcement officers communicate with the brother of a person charged with the offense of operating a motor vehicle while under the influence of intoxicating liquor, there exists sufficient compliance with the provisions of. Section 2935.14, Revised Code, which • provides that accused must be furnished facilities to communicate with an attorney or other person for the purpose of obtaining an attorney.
Judgment affirmed.
Taft, C. J., Zimmerman, Matthias, Schneider and Brown, JJ., concur.
O’Neill, J., dissenting.